Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 21, 2016

                                       No. 04-16-00421-CR

                                   Santiago "Jimmy" LOMAS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 8581-A
                        Honorable Enrique Fernandez, Judge Presiding


                                          ORDER
        After this court granted appellant’s first motion to extend time to file his brief, the brief
was due November 17, 2016. Appellant has not filed a second motion, asking for an additional
thirty days in which to file his brief. After review, we GRANT appellant’s motion and ORDER
appellant to file his brief on or before December 19, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court